AMENDMENT

TO THE $275000 PROMISSORY NOTE DATED May 7, 2012

 

The parties agree that the $275,000 Promissory Note by and between Nyxio
Technologies Corp. and JMJ Financial is hereby amended and supplemented as
follows:

 

Borrower agrees to pay to Lender a Closing Fee equal to 3% of the amount of each
payment of Consideration by the Lender under the Note and a Due Diligence Fee
also equal to 5% of the amount of each payment of Consideration by the Lender
under the Note (combined, the Closing Fee and the One Diligence Fee equal 8% of
the amount of each payment of Consideration by the Lender under the Note). The
Closing Fee and the Due Diligence Fee shall each be added to the Principal Sum
of the Note as of the date of the payment of Consideration by the Lender and
shall be included in the Principal Sum for all purposes under the Note,
including, without limitation, when calculating the amount of the Interest
charge.

 

ALL OTHER TERMS AND CONDITIONS OF THE $275,000 PROMISSORY NOTE REMAIN IN FULL
FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated April 24, 2013
by signing below:

 

/s/ Giorgio Johnson /s/ JMJ Financial Giorgio Johnson JMJ Financial Nyxio
Technologies Its Principal Chief Executive Officer



